Citation Nr: 0946674	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-06 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
rated as 10 percent disabling prior to May 2, 2007, and 30 
percent disabling on and after that date.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
January 1957.  He had an additional period of active duty for 
training from May 1978 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, and an August 2008 rating decision of the RO 
in Pittsburgh, Pennsylvania.

In a March 2008 rating decision, the evaluation of the 
Veteran's schizophrenia was increased from 10 percent to 30 
percent, effective May 2, 2007.  This action did not satisfy 
the Veteran's appeal.

In September 2007, the Veteran and his daughter testified at 
a hearing before a Decision Review Officer of the RO.  They 
also testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2009.  
Transcripts of those proceedings are of record.


FINDING OF FACT

Throughout the rating period, the Veteran's schizophrenia has 
been productive of social and occupational impairment that 
more nearly approximates total impairment than deficiencies 
in most areas.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
schizophrenia have been met throughout the period of the 
claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9204 (2009).

2.  The issue of entitlement to a TDIU is moot.  Vettese v. 
Brown, 7 Vet App. 31 (1994); Holland v. Brown, 6 Vet App. 443 
(1994); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claims.  In 
addition, the evidence of record is sufficient to establish 
his entitlement to the maximum schedular disability rating 
for his schizophrenia.  Since entitlement to a total rating 
has been established, the claim for a TDIU has been rendered 
moot.  Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Schizophrenia is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9204, which provides that a 10 percent rating is 
warranted if symptoms are controlled by medication or for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

The maximum schedular rating of 100 percent is warranted when 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected schizophrenia.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The Veteran contends that an increased rating is warranted 
for his service-connected schizophrenia and that the 
disability renders him unemployable.  After carefully 
reviewing the evidence of record, the Board concludes that, 
throughout the period of this claim, the impairment from the 
Veteran's schizophrenia has more nearly approximated the 
total impairment required for a 100 percent rating than the 
deficiencies in most areas contemplated by a 70 percent 
rating.

The pertinent evidence of record shows that the Veteran 
experiences persistent delusions and hallucinations.  A March 
2007 private treatment record indicates that he experiences 
persistent paranoia.  He told a VA examiner in May 2007 that 
he occasionally hears the voice of his deceased wife, and he 
testified in September 2009 that he sometimes believes people 
are staring at him when he shops.

There is some evidence of intermittent inability to perform 
activities of daily living.  Although the Veteran reported 
that he is able to perform his activities of daily living on 
VA examination in May 2007, he stated that one of his 
daughters helps him manage his financial affairs.  The 
Veteran also stated that his son and his family had moved 
into the Veteran's home to help him after his the death of 
the Veteran's wife.

In addition, there is some evidence of memory loss.  The VA 
examiner noted that the Veteran reported having ongoing mild 
memory and attention problems that can become moderately 
severe when he is acutely anxious and paranoid.

The Board acknowledges that the evidence of record does not 
reflect that the Veteran experiences all of the symptoms 
associated with the maximum schedular rating.  Specifically, 
the record does not show that he exhibits gross impairment in 
thought processes or communication or grossly inappropriate 
behavior; is disoriented to time or place; or poses a 
persistent danger of hurting himself or others.  However, the 
Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining that the Veteran's schizophrenia warrants a 
100 percent rating, the Board has considered the testimony of 
the Veteran and his daughter and the May 2007 VA examination 
report.  This evidence shows that the Veteran infrequently 
socializes, even with the members of his own family, and that 
he is unable to work due to his psychiatric disability.  The 
VA examiner specifically opined that the Veteran experiences 
mild schizophrenia symptoms due to treatment but that he 
nonetheless, "is experiencing significant social and 
industrial impairment."  The examiner explained that the 
Veteran's paranoia limits his social activity and that he is 
unable to obtain and maintain employment due to his 
inability, "to tolerate the normal stress, schedule, and 
interpersonal interactions required in any employment setting 
without decompensation and probable need for psychiatric 
hospitalization."

In sum, the evidence establishes that the social and 
industrial impairment associated with the Veteran's 
schizophrenia more nearly approximates total impairment than 
deficiencies in most areas.  This level of impairment was 
present in May 2007, at the first VA examination which the 
Veteran was afforded in response to his July 2006 claim for 
an increased rating.  Accordingly, the Board finds that a 100 
percent rating is warranted throughout the rating period.

With respect to the Veteran's claim for a TDIU, the Board 
notes that the Veteran's only service-connected disability is 
schizophrenia.  A TDIU rating contemplates that the schedular 
rating is less than total.  38 C.F.R. § 4.16(a) (2009).  
Since the Board has determined that the Veteran's 
schizophrenia warrants a 100 percent rating throughout the 
period of the claim, and since the Veteran's claim for a TDIU 
was filed during the claim period, the claim for a TDIU is 
rendered moot.  See Vettese, 7 Vet App. 31 ("claim for TDIU 
presupposes that the rating for the condition is less than 
100 percent"); Holland, 6 Vet App. 443; and Bradley, 22 Vet. 
App. 280.


							(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent disability rating for schizophrenia is granted 
throughout the period of the claim, subject to the criteria 
applicable to the payment of monetary benefits.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


